Birdsong, Judge.
Appellee Farless was involved with appellant Smith in an automobile accident on August 1, 1978. Smith filed suit against Farless on August 1,1980. Farless moved the trial court to dismiss the complaint on the ground that the action was barred by the applicable statute of limitations. The trial court granted the motion to dismiss with prejudice. Held:
Smith concedes that the case of Reese v. Henderson, 156 Ga. App. 809 (275 SE2d 664) apparently would be dispositive of this appeal. In that case it was held that a suit filed on April 7, 1980 involving an automobile collision occurring on April 7,1978 is barred by the statute of limitations. Smith contends however that because certiorari was granted by the Supreme Court in the Reese case, there are equitable questions or legal reasons why the statute should not be applied. Smith’s argument submits, for instance, that the complaint in this case was in the mail prior to the receipt by the trial court on August 1, 1980. We note, however, that the Supreme Court has dismissed the grant of certiorari in Reese as being improvidently granted. Henderson v. Reese. (Case No. 37168, dated April 13,1981). Considering and following the legal reasoning and precedent of the Reese case, we find that case disposes of the issue before this court. Accordingly, the judgment of the trial court is affirmed pursuant to Rule 36.

Judgment affirmed.


Sognier, J., concurs. Shulman, P. J., concurs in the judgment only.